DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The arguments over the 35 U.S.C. 103(a) rejection of claims 1, 3, 19 and 20 of Charney (20070287753) in view of Charney et al. (Ketamine as a Rapid Treatment for Post-Traumatic Stress Disorder. Mount Sinai School of Medicine. Report Date : OCT 2009) and Carr et al. ("Safety and efficacy of intranasal ketamine for the treatment of breakthrough pain in patients with chronic pain: a randomized, double-blind, placebo-controlled, crossover study." Pain 108.1 (2004): 17-27) is not persuasive. The rejections is herewith maintained. The arguments are discussed below.
The arguments over the 35 U.S.C. 103(a) rejection of claims 1, 19 and 20 of Weksler et al. (“Nasal ketamine for paediatric premedication." Canadian journal of anaesthesia 40.2 (1993): 119-121) in view of Carr et al. ("Safety and efficacy of intranasal ketamine for the treatment of breakthrough pain in patients with chronic pain: a randomized, double-blind, placebo-controlled, crossover study." Pain 108.1 (2004): 17-27) is not persuasive. The rejections is herewith maintained. The arguments are discussed below.
The arguments over the 35 U.S.C. 103(a) rejection of claim 3 of Weksler et al. (“Nasal ketamine for paediatric premedication." Canadian journal of anaesthesia 40.2 (1993): 119-121), as applied to claims 1, 9-11, and 19-20  and further  in view of Carr et al. ("Safety and efficacy of intranasal ketamine for the treatment of breakthrough pain in patients with chronic pain: a randomized, double-blind, placebo-controlled, crossover 
The arguments over the 35 U.S.C. 103(a) rejection of claims 1, 3, 19- and 20  of Khorramzadeh et al. (The use of ketamine in psychiatry. Psychosomatics. 1973 Nov-Dec;14(6):344-6) in view of Charney (20070287753), Charney et al. (Ketamine as a Rapid Treatment for Post-Traumatic Stress Disorder. Mount Sinai School of Medicine. Report Date : OCT 2009) and  Carr et al. ("Safety and efficacy of intranasal ketamine for the treatment of breakthrough pain in patients with chronic pain: a randomized, double-blind, placebo-controlled, crossover study." Pain 108.1 (2004): 17-27) is not persuasive. The rejections is herewith maintained. The arguments are discussed below.
The arguments over the 35 U.S.C. 103(a) rejection of claims 1, 3, 19- and 20 of Irwin et al.("Oral ketamine for the rapid treatment of depression and anxiety in patients receiving hospice care." Journal of palliative medicine 13.7 (2010): 903-908.) in view of Charney (20070287753), Charney et al. (Ketamine as a Rapid Treatment for Post-Traumatic Stress Disorder. Mount Sinai School of Medicine. Report Date : OCT 2009) and Carr et al. ("Safety and efficacy of intranasal ketamine for the treatment of breakthrough pain in patients with chronic pain: a randomized, double-blind, placebo-controlled, crossover study." Pain 108.1 (2004): 17-27) is not persuasive. The rejections is herewith maintained. The arguments are discussed below.

Applicant argues Chamey-1 discloses intranasal administration of ketamine at a daily dose of 0.1-3.0 mg/kg to address treatment resistant depression. Charney-2 discloses intravenous administration of 0.5 mg/kg ketamine to reduce symptoms of 

The following rejections are made:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 19 and 20 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charney (20070287753) in view of Charney et al. (Ketamine as a Rapid Treatment for Post-Traumatic Stress Disorder. Mount Sinai School of Medicine. Report Date : OCT 2009) and Carr et al. ("Safety and efficacy of intranasal ketamine for .
Charney et al. teaches intranasal administration of ketamine hydrochloride improved significantly: depressed mood, guilt, work and interests, and psychic anxiety [0140] (reads on the anxiety disorders). The ketamine is in a pharmaceutically acceptable carrier and is administered at a dose of between about 0.1 mg/kg per day to about 3.0 mg/kg/day [0015]. (reads on the total amount claimed) Exemplary carriers include, but are not limited to, any of a number of standard pharmaceutical carriers such as sterile phosphate buffered saline solutions, bacteriostatic water, and the like. A variety of aqueous carriers may be used, e.g., water, buffered water, 0.4% saline, 0.3% glycine and the like [0118].  The recitation of administration prior to a medical or dental procedure and to a patient with OCD, GAD, or PD is rendered obvious over the teachings of treatment of depressed mood, guilt, work and interests, and psychic anxiety, as the drug is not limited to administration at a certain time in the prior art.
Although, Charney teaches the treatment of depression and anxiety it does not specify administering 2-3 sprays, treating the development of anxiety or 3 min to about 5 min prior to a medical or dental procedure. 
Charney teaches ketamine in providing rapid relief of symptoms in patients with the debilitating anxiety disorder, active Post-traumatic stress disorder (PTSD) (reads on the anxiety associated disorders).  The reference teaches ketamine dose for surgical induction (reads on prior to surgery and renders obvious administered about 3 to 5 min prior to procedure.). 

Carr et al. teaches a 10% aqueous solution of ketamine hydrochloride nasal spray pump. Each spray delivered a total of 10 mg of ketamine hydrochloride.

.  


Claims 1, 19 and 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weksler et al. (“Nasal ketamine for paediatric premedication." Canadian journal of anaesthesia 40.2 (1993): 119-121) in view of Carr et al. ("Safety and efficacy of intranasal ketamine for the treatment of breakthrough pain in patients with chronic pain: a randomized, double-blind, placebo-controlled, crossover study." Pain 108.1 (2004): 17-27).
Weksler et al. teaches nasal premedication of ketamine at a dose of 6 mg.kg-1 (inclusive of patient weighing 20 kg) in children undergoing elective general, urological, or plastic surgery 20 to 40 min. before the scheduled surgery time to allow smooth induction, decrease anxiety and to prevent postoperative psychological and behavioral changes (reads on the anxiety disorders). The recitation of administration prior to a medical or dental procedure and to a patient with OCD, GAD, or PD is rendered obvious over the teachings of treatment to allow smooth induction, decrease anxiety and to prevent postoperative psychological and behavioral changes, as the drug is not limited to administration at a certain time in the prior art.


.
Carr et al. teaches a 10% aqueous solution of ketamine hydrochloride nasal spray pump. Each spray delivered a total of 10 mg of ketamine hydrochloride.

 It would have been obvious to one of ordinary skill in the art at the time of the invention to decrease anxiety and to prevent different postoperative psychological and behavioral changes with ketamine. The motivation comes from the teaching of Weksler et al. that ketamine treats anxiety in general.  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.  With respect to the 2-3 sprays, since the general conditions of the claim are taught in the prior art, discovering optimum or workable spray ranges involves only routine skill in the art (In re Aller).  
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weksler et al. (“Nasal ketamine for paediatric premedication." Canadian journal of anaesthesia 40.2 (1993): 119-121), as applied to claims 1, 19 and -20  and further  in view of Carr et al. ("Safety and efficacy of intranasal ketamine for the treatment of breakthrough pain in patients with chronic pain: a randomized, double-blind, placebo-controlled, crossover study." Pain 108.1 (2004): 17-27).
Weksler et al. fails to specify the specific salt.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the salt form ketamine hydrochloride. The motivation comes from the teaching that ketamine hydrochloride are useful in nasal sprays.  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.  Further, substitution of the acid addition salt formulation for an active pharmaceutical ingredient is obvious where the acid addition salt formulation has no effect on the therapeutic effectiveness of the active ingredient and the prior art suggests the particular anion used to form the salt. Pfizer v. Apotex, 82 USPQ2d 1321, 1336 (Fed. Cir. 2007). Moreover, one skilled in the art would expect various anions to provide salts having a range of properties, some of which would be superior, and some of which would be inferior, to any given salt. Id. 1338. With respect to the 2-3 sprays, since the general conditions of the claim are taught in the prior art, discovering optimum or workable spray ranges involves only routine skill in the art (In re Aller).  
Claims 1, 3, 19- and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khorramzadeh et al. (The use of ketamine in psychiatry. Psychosomatics. 1973 Nov-Dec;14(6):344-6) in view of Charney (20070287753), Charney et al. (Ketamine as a Rapid Treatment for Post-Traumatic Stress Disorder. Mount Sinai School of Medicine. Report Date : OCT 2009) and  Carr et al. ("Safety and efficacy of intranasal ketamine for the treatment of breakthrough pain in patients with chronic pain: a randomized, double-blind, placebo-controlled, crossover study." Pain 108.1 (2004): 17-27).

Although, Khorramzadeh teaches the treatment of anxiety it does not specify treating the development of anxiety and 2-3 spray nasal administration or 3 min to about 5 min prior to a medical or dental procedure.
Charney et al. teaches intranasal administration of ketamine hydrochloride improved significantly: depressed mood, guilt, work and interests, and psychic anxiety [0140]. The ketamine is in a pharmaceutically acceptable carrier and is administered at a dose of between about 0.1 mg/kg per day to about 3.0 mg/kg/day [0015]. (reads on and total administered amount) Exemplary carriers include, but are not limited to, any of a number of standard pharmaceutical carriers such as sterile phosphate buffered saline solutions, bacteriostatic water, and the like. A variety of aqueous carriers may be used, e.g., water, buffered water, 0.4% saline, 0.3% glycine and the like [0118]. The recitation of administration prior to a medical or dental procedure and to a patient with OCD, GAD, or PD is rendered obvious over the teachings of treatment of depressed mood, guilt, work and interests, and psychic anxiety, as the drug is not limited to administration at a certain time in the prior art.
Charney teaches ketamine in providing rapid relief of symptoms in patients with the debilitating anxiety disorder, active Post-traumatic stress disorder (PTSD) (reads on the anxiety is caused by a stimulus associated with a traumatic event).

It would have been obvious to one of ordinary skill in the art at the time of the invention to decrease anxiety and to providing rapid relief of symptoms in patients with .  
Claims 1, 3, and 19-20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irwin et al.("Oral ketamine for the rapid treatment of depression and anxiety in patients receiving hospice care." Journal of palliative medicine 13.7 (2010): 903-908.) in view of Charney (20070287753), Charney et al. (Ketamine as a Rapid Treatment for Post-Traumatic Stress Disorder. Mount Sinai School of Medicine. Report Date : OCT 2009) and Carr et al. ("Safety and efficacy of intranasal ketamine for the treatment of breakthrough pain in patients with chronic pain: a randomized, double-blind, placebo-controlled, crossover study." Pain 108.1 (2004): 17-27).
Irwin et al. teaches a single oral dose (i.e. (0.5 mg/kg)) of ketamine provided rapid and moderately sustained symptom relief for both depression and anxiety(renders obvious the anxiety associated disorders and total administered amount). 
Irwin et al. fails to specify treating the development of anxiety and 2-3 spray nasal administration or 3 min to about 5 min prior to a medical or dental procedure.
Charney et al. teaches intranasal administration of ketamine hydrochloride improved significantly: depressed mood, guilt, work and interests, and psychic anxiety 
Charney teaches ketamine in providing rapid relief of symptoms in patients with the debilitating anxiety disorder, active Post-traumatic stress disorder (PTSD) (reads on the anxiety is caused by a stimulus associated with a traumatic event).
Carr et al. teaches a 10% aqueous solution of ketamine hydrochloride nasal spray pump. Each spray delivered a total of 10 mg of ketamine hydrochloride.
It would have been obvious to one of ordinary skill in the art at the time of the invention to decrease anxiety and to providing rapid relief of symptoms in patients with the debilitating anxiety disorder, active Post-traumatic stress disorder with ketamine. The motivation comes from the teaching of Irwin et al. and Charney et al. that ketamine treats anxiety in general and from Charney that ketamine provides rapid relief of symptoms in patients with the debilitating anxiety disorder, active Post-traumatic stress disorder (PTSD).  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.  With respect to the 2-3 sprays, since the general conditions of the claim are taught in the prior art, discovering optimum or workable spray ranges involves only routine skill in the art (In re Aller).  
References of relevance: 

Oda et al. "Patient anxiety scores after low-dose ketamine or fentanyl for epidural catheter placement." Canadian journal of anaesthesia 47.9 (2000): 910-913.
Conclusion

No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAYLA SOROUSH/             Primary Examiner, Art Unit 1627